UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NAKIA ROSE,
                                                                ORDER
                            Plaintiff,
                                                                16-CV-03624 (PMH)
O. GARRITT, et al.,
                            Defendants.


PHILIP M. HALPERN, United States District Judge:

        Counsel for Plaintiff and Defendants appeared for oral argument on Defendants’ motions

in limine today. Although the parties were offered the opportunity to address the Court on the

issues raised in the briefing, counsel rested on their papers. For the reasons stated on the record

and the law cited therein, the Court directs as follows:

        1.      That branch of Defendants’ motions in limine seeking preclusion of Plaintiff’s

Exhibits 1, 12, 13, 17, 18, 19, 20, 21, 22, 23, 25, and 26 is denied. The parties are directed to meet

and confer to redact any reference to healthcare grievances contained in those documents. As noted

on the record, this ruling does not preclude the Exhibits from being offered at trial.

        2.      That branch of Defendants’ motions in limine seeking leave to cross-examine

Plaintiff on his criminal history is granted in part. Evidence as to the fact that Plaintiff is currently

incarcerated on the basis of felony convictions is admissible; the names, nature, number, dates,

and sentences of the convictions are not.

        3.      Defendants’ application to take a de bene esse deposition is granted. Objections to

testimony taken during that deposition will be addressed at trial as needed.

        4.      Plaintiff will submit promptly a subpoena ad testificandum to ensure his

appearance at trial.
         5.       The parties are directed to meet and confer and submit to the Court, by June 18,

2021, a short, joint statement about this case which will be read to the panel of jurors during the

voir dire process.

         The Clerk of the Court is respectfully directed to terminate the motion sequence pending

at Doc. 101.

                                                  SO ORDERED:

Dated:        White Plains, New York
              June 2, 2021

                                                 PHILIP M. HALPERN
                                                 United States District Judge




                                                  2
